—Order, Supreme Court, New York County (Alice Schlesinger, J.), entered on or about September 24, 1998, which denied plaintiffs motion for a default judgment against defendant, unanimously affirmed, without costs.
In light of defendant’s short delay in responding to the summons with notice, and defense counsel’s prompt response thereto once he received the papers, the IAS Court’s determination that a default judgment was not warranted and that the matter should be resolved on the merits constituted a proper exercise of its discretion (see, Munoz v Quarex, Inc., 236 AD2d 595). Concur—Rosenberger, J. P., Ellerin, Wallach, Lerner and Andrias, JJ.